DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10, 12-13, 16, 18-24, 26 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least one first lower interconnection layer on the connection region at a first vertical level between the lower memory stack and the upper memory stack, the at least one first lower interconnection layer extending in the horizontal direction and configured to electrically connect to at least one lower word line selected from the plurality of lower word lines;
a separate insulating film covering at least one first lower interconnection layer such that an upper surface of the at least one first lower interconnection layer does not contact other conductors on the connection region; and
at least one first upper interconnection layer on the connection region at a second vertical level higher than that of the upper memory stack, the at least one first upper interconnection layer extending in the horizontal direction, the at least one first upper interconnection layer configured to be electrically connected to at least one upper word line selected from the plurality of upper word lines”.

Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an upper memory stack located above the lower memory stack on the memory cell region and including (i) a plurality of upper word lines extending in the horizontal direction and overlapping each 
a lower insulating film on the connection region, the lower insulating film covering the stepped lower connection portion;
a plurality of lower contact plugs extending through the lower insulating film from the plurality of lower pad regions to a first vertical level, the first vertical level lower than the upper memory stack; and
a plurality of first lower interconnection layers between the lower memory stack and the upper memory stack,
wherein at least one first lower interconnection layer selected from the plurality of first lower interconnection layers includes (i) a first local portion connected to at least one of the plurality of lower contact plugs and (ii) a second local portion connected to a plurality of circuits”.

Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an upper memory stack located above the lower memory stack on the memory cell region and including (i) a plurality of upper word lines extending in the horizontal direction and overlapping each other in the vertical direction and (ii) a plurality of upper pad regions connected to the plurality of upper word lines and corresponding to a stepped upper connection portion on the connection region;
at least one first lower interconnection layer extends in the horizontal direction at a first vertical level between the lower memory stack and the upper memory stack on the connection region;
at least one lower contact plug connects between at least one lower pad region selected from the plurality of lower pad regions and the least one first lower interconnection layer and
a separate insulating film convers the at least one first lower interconnection layer such than an upper surface of the at least one first lower interconnection layer does not contact other conductors on the connection region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895